Citation Nr: 9922137	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, rated 
as 30 percent disabling, prior to September 10, 1996.  

2.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the disability rating for 
psoriasis was increased to 30 percent.  The veteran also 
appeals a January 1997 rating action in which his lumbosacral 
strain disability was increased to 10 percent and a September 
1997 rating action which denied a total evaluation based on 
individual unemployability.

The issues of entitlement to an increased rating for 
lumbosacral strain and entitlement to a total evaluation 
based on individual unemployability will be addressed in the 
Remand section of this decision


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for psoriasis has 
been developed.

2.  Prior to September 10, 1996, the veteran's psoriasis was 
manifested by extensive exfoliation and crusting with 
multiple small guttate patches and large confluent, 
erythematous plaques with silver-white scales noted on 
clinical examination.

3. The record does not reflect any request by the veteran 
that the question of entitlement to an increased rating for 
psoriasis be referred to the RO for consideration of an 
"extraschedular" evaluation, nor does the record reflect 
the presence of any exceptional or unusual disability picture 
that would compel any such referral with regard to impairment 
resulting from this disorder


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
psoriasis are met for the period from prior to September 10, 
1996.  38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, § 4.118 Diagnostic Codes 7806, 7816 (1998).
 
2.  The criteria for an increased disability rating greater 
than 50 percent for psoriasis are not met. 38 U.S.C. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.118 
Diagnostic Codes 7806, 7816 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating for psoriasis is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that there are any records of probative value that may be 
obtained which have not already been associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The veteran established service connection for psoriasis by 
means of a July 1974 rating decision based on a review of the 
veteran's service medical records, which indicated inservice 
treatment for psoriasis, and a VA examination of March 1973.  
The RO assigned a 10 percent disability rating from the date 
of receipt of the veteran's claim.  An increased evaluation 
was denied by means of a July 1994 rating action by the RO.  
The veteran perfected an appeal of this decision.  During the 
pendency of his appeal, the disability rating was increased 
to 30 percent by means of a July 1995 rating action 
effective, February 1, 1994, the date of claim on appeal.  As 
the July 1995 action did not represent a full grant of 
benefits on appeal, his appeal remains open.  In a January 
1997 rating action the disability rating of his psoriasis was 
increased to 50 percent effective September 10, 1996.  The 
veteran continues to appeal the rating for his psoriasis. 

The Board notes that during the pendency of the veteran's 
current appeal, his psoriasis has received multiple 
evaluations.  This disability has been rated as 30 percent 
prior to September 10, 1996 and 50 percent since September 
1996.  Accordingly, his present claim can accurately be 
separated into an increased rating for psoriasis, greater 
than 30 percent, for the period prior to September 10, 1996 
and an increased rating for psoriasis, currently evaluated as 
50 percent disabling.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Psoriasis is rated under Diagnostic Code 7816 of 
the Schedule.  This disability is to be rated using the 
criteria set forth for eczema under Diagnostic Code 7806.  
38 C.F.R. § 4.118 (1998).  Diagnostic Code 7806 provides a 30 
percent disability rating with constant exudation or itching, 
extensive lessions, or marked disfigurement.  A 50 percent 
rating is appropriate with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or with exceptional repugnancy.  The maximum 
schedular rating for psoriasis is 50 percent.  38 C.F.R. 
§ 4.118 (1998).

I.  Increased Rating for Psoriasis Prior to September 10, 
1996

The veteran contends that his psoriasis, evaluated as 30 
percent disabling prior to September 10, 1996 was more severe 
than rated, warranting an increased rating.  After a review 
of the record, the Board finds that the veteran's contentions 
are supported by the evidence, and that an increased rating 
is warranted for the period prior to September 10, 1996. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Therefore, in determining whether an increased 
rating is appropriate for the period prior to September 10, 
1996, a review of the disability as of that date is 
appropriate.  

The evidence shows extensive exfoliation and crusting.  The 
veteran was afforded a VA skin examination in June 1995.  The 
veteran complained of considerable itching of his skin.  He 
stated that he constantly scratches his skin which results in 
periodic crusting and oozing sores.  He reported that his 
condition improves with warm weather, but worsens in the 
winter.  Upon physical examination, multiple small guttate 
patches and large confluent, erythematous plaques with 
silver-white scales were noted.  The greatest involvement 
occurred in the chest, abdomen, shoulders, arms, scalp, 
shins, and calves.  Physical examination also revealed nail 
pitting, oil spots and distal onycholysis of all twenty 
digits.  The examiner diagnosed detritus of a "chronic and 
unrelenting nature" involving 50 to 60 percent of the total 
body surface area.  The examiner recommended that the veteran 
continue with periodic follow-up visits to "manage this 
severe condition to prevent exacerbation."  Further, the 
examiner recommended that the patient receive increased 
service connection for this "severe and nearly debilitating 
disease process."  

VA outpatient treatment records from May 1991 through 
September 1996 show continuous treatment for psoriasis and 
continuous scaling.  An August 1992 record indicates numerous 
patches and plaques of white to silver scales throughout his 
body.  A VA outpatient treatment report from November 1995 
indicates that follow-up treatment for his psoriasis.  At 
that time, his psoriasis was clear and the examining 
physician diagnosed controlled psoriasis.  However, a 
subsequent outpatient treatment report from March 1996, 
indicates that the veteran's psoriasis was poorly controlled 
with triamcinolone cream. 

Based on a review of the evidence which shows extensive 
exfoliation and crusting with was poorly controlled by 
medication prior to September 10, 1996, the Board finds that 
an increased rating of 50 percent is warranted under 
Diagnostic Code 7816, subject to the laws and regulations 
regarding the disbursement of monetary benefits.  38 C.F.R. 
§ 4.118 (1998).  The Board notes that a rating higher than 50 
percent is not provided in the schedule.  

The Board also notes that the record does not reflect any 
request by the veteran that the question of entitlement to an 
increased rating for psoriasis be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1)(1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.

II. Increased Rating for Psoriasis, 
Currently Evaluated as 50 percent Disabling

The veteran contends that the severity of his current 
psoriasis is more severe than currently evaluated and that an 
increased rating is appropriate.  After a review of his claim 
folder, the Board finds that this contention is not supported 
by the evidence, and his claim is therefore denied.  

As set forth above, 50 percent is the maximum schedular 
rating that is available for psoriasis.  38 C.F.R. §  4.118, 
Diagnostic Codes 7806, 7816 (1998).  Additionally, the record 
does not reflect any request by the veteran that the question 
of entitlement to an increased rating for psoriasis be 
referred to the RO for consideration of an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  Similarly, 
the record does not reflect the presence of any exceptional 
or unusual disability picture that would compel any such 
referral with regard to impairment resulting from this 
disorder.  Accordingly, the Board finds that an increased 
rating for psoriasis, currently evaluated as 50 percent 
disabling, is not warranted, and is therefore denied.



ORDER

An increased rating of 50 percent for the prior to September 
10, 1996 is granted for psoriasis, subject to laws and 
regulations governing the disbursement of monetary benefits 
and the assignment of effective dates.

An increased rating for psoriasis, currently evaluated as 50 
percent, is denied.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1995), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  See also 
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The February 1998 VA spine examination, which is the most 
recent clinical evaluation of the veteran's back for rating 
purposes, is inadequate for rating purposes.  The report is 
hard to follow since it has lots of answers to questions 
which are not associated with the report.  The regulations 
stipulate that it is incumbent upon the Board to return a 
report as inadequate for evaluation purposes if the report 
does not contain sufficient detail.  38 C.F.R. § 4.2 (1998); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should return the February 10, 
1998 VA spine examination report to Dr. 
Morgan for clarification.  The RO should 
request that Dr. Morgan supply the 
questions which are apparently answered on 
the examination report in an addendum to 
the report.    

2.  If the RO is unable to obtain the 
request addendum from Dr. Morgan, a new 
VA examination limited to the veteran's 
lumbar spine should be scheduled.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination. The spine examiner should 
provide full ranges of motion, both 
active and passive of the veteran's 
lumbar spine as measured in degrees.  The 
examiner should also state whether there 
is any additional limitation of motion, 
excess motion, incoordination, 
fatigability, or pain on motion caused by 
the veteran's low back disability.  The 
examiner should state whether or not any 
of the following signs is shown.  For 
each sign requested, the examiner should 
specifically state whether or not shown, 
and if shown should provide an opinion as 
to the severity and frequency:

1)  pain on motion 
characteristic of lumbosacral 
strain;
2)  muscle spasm on extreme 
forward bending;
3)  or unilateral loss of 
lateral spine motion in the 
standing position;
4)  listing of the spine to the 
opposite side;
5)  positive Goldthwait's sign;
6)  marked limitation of 
forward bending in the standing 
position;
7)  loss of lateral motion with 
osteoarthritis changes;
8)  narrowing or irregularity 
of joint space;
9)  abnormal mobility on forced 
motion;
10)  recurring attacks of 
intervertebral disc syndrome 
(if so, the examiner should 
state the frequency of the 
attacks and the relief);
11)  persistent symptoms 
compatible with sciatic 
neuropathy;
12)  pain characteristic of 
intervertebral disc syndrome;
13)  demonstrable muscle spasm;
14)  absent ankle jerk;
15)  neurological findings 
appropriate to    the site of a 
diseased disc ; and
16)  ankylosis of the lumbar 
spine.

2.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claim while his case is in 
remand status.

3. After completing the above, the RO 
should review the claims folder and 
ensure that all of the development 
action has been conducted and 
completed in full.  Specific attention 
is directed to the examination 
report(s).  The Court has held that, 
if the requested examination does not 
include adequate responses to the 
specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if 
the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).


Following completion of the foregoing, the RO should review 
the pertinent evidence, and determine whether a rating 
greater than 10 percent for lumbosacral strain and whether a 
total evaluation based on individual unemployability may now 
be granted.  If the decision(s) remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded the 
applicable period of time within which to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

